Title: From James Madison to Alexander J. Dallas, [ca. 3 October 1816]
From: Madison, James
To: Dallas, Alexander James


        
          Dear Sir
          [ca. 3 October 1816]
        
        I have just recd. yours of the 1st. inst: and anxiously hope that this will find you perfectly recovered from your indisposition, and in the bosom of your family in Philada. I repeat my thanks for the kind attention you offer to the routine of the Treasury business, from which I calculate on your being speedily released. ⟨I ha⟩ve written to Mr. Lowndes on the vacancy approaching ⟨in th⟩e War Dept. & invited him to accept it: and have apprized Mr. Crawford of this step, with an intimation of the expediency of his assuming the Treasury Department as soon as he can make it convenient to do so.
        I propose to set out for Washington on Monday, and expect to be there by the middle of the week. Mr. Monroe is now with me, and will probably be a day or two before me. Be assured my dear Sir of my best regards
        
          James Madison
        
      